Title: Thomas Jefferson’s Notes on a Conversation with Michele Raggi, 4 November 1819
From: Raggi, Michele,Jefferson, Thomas
To: 


					
						
							1819. 
							 Feb. 17. 
							@ 526.D. a year each. 43.83 pr month
						
						
							
							eod. die 
							each recd 200.D. in part.
						
					
					
					
						
							1819. 
							 Nov. 4. notes of a conversn with Michael Raggi
						
						
							
							I agreed 
							
								to advance, to be pd his wife in Leghorn
							
							150
						
						
							
							
							
								also for her passage viâ Bordeaux
							
							
								150
							
						
						
							
							
							
							300
						
						
							
							
							
								to advance to his bror (to attend his wife) for his passage
							
							
								150
							
						
						
							
							
							
							450
						
						
							
							The brother, who is an Ornatist to be allowed 526.D. a year, repaying the passage money and to be engaged to the end of
									Michel’s term. nothing was said about his board, or lodging.
						
						
							
							
								I agreed to have remitted to the wife of Giacomo
							
							150.D
						
						
							
							
							
							600
						
					
					
					desire mr Appleton to propose 600.D. a year to the brother, he boarding & lodging himself
					to count from his arrival at Charlottesville.
					to repay his passage out of his wages.
					to be engaged to the end of Michel’s term. viz. Feb. 17. 1822.
				